                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 1 of 29


                      1   Donald E. J. Kilmer, Jr. [SBN: 179986]
                          Email: don@dklawoffice.com
                      2   Jessica L. Danielski [SBN: 308940]
                      3   Email: jessica@dklawoffice.com
                          LAW OFFICES OF DONALD KILMER, APC
                      4   14085 Silver Ridge Road
                          Caldwell, Idaho 83607
                      5   Voice: (408) 264-8489
                      6
                          Jason Davis [SBN: 224250]
                      7   Email: jason@calgunlawyers.com
                          THE DAVIS LAW FIRM
                      8   27201 Pureta Real, Suite 300
                      9   Mission Viejo, California 92691
                          Voice: (949) 436-4867
                     10   Fax: (888) 624-4867
                     11
                          Attorneys for Plaintiffs
                     12   JANE ROE #1, et al.

                     13
                                                        UNITED STATES DISTRICT COURT
                     14                                EASTERN DISTRICT OF CALIFORNIA
                     15
                          JANE ROE #1; JANE ROE #2; JOHN DOE #1; )
                     16   JOHN DOE #2; JOHN DOE #3; JOHN DOE )               Case No.: 1:19-CV-270-DAD-BAM
                          #4; JOHN DOE #5; SECOND AMENDMENT )
                     17                                                  )   PLAINTIFFS’ MOTION FOR SUMMARY
                          FOUNDATION, INC.,
                                                                         )   JUDGMENT and/or SUMMARY
                     18                                                  )   ADJUDICATION and MEMORANDUM
                                        Plaintiffs,
                                                                         )   OF POINTS AND AUTHORITIES IN
                     19                                                      SUPPORT OF SAID MOTION
                                 vs.                                     )
                     20                                                  )
                                                                             Fed. R. Civ. Pro. 56
                     21   UNITED STATES OF AMERICA; UNITED )
                          STATES DEPARTMENT OF JUSTICE;                  )
                     22   FEDERAL BUREAU OF INVESTIGATION; )
                          BUREAU OF ALCOHOL, TOBACCO,                    )
                     23   FIREARMS AND EXPLOSIVES; WILLIAM )
                          P. BARR (U.S. Attorney General),               )
                     24
                          CHIRISTOPHER A. WRAY (Director, Federal )
                     25   Bureau of Investigation); REGINA               )
                          LOMBARDO (Acting Deputy Director, Bureau )
                     26   of Alcohol, Tobacco, Firearms and Explosives); )
                     27   XAVIER BECERRA (California Attorney            )
                          General),                                      )
                     28                 Defendants.                      )
 Donald Kilmer                                                           )
 Attorney at Law
14085 Silver Ridge                                                       i
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                       Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 2 of 29


                      1      Please take notice that pursuant to Fed. R. Civ. Pro. 56, Plaintiffs hereby move
                      2   this Court for Summary Judgment and/or Summary Adjudications in this matter.
                      3   Said motion will be based on the concurrently filed Plaintiffs’ Statement of
                      4   Undisputed Facts, accompanying declarations, the pleadings and court file in this
                      5   matter, and such oral argument at any hearing the Court may set on its own motion.
                      6                                                  Table of Contents
                      7       I.      Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
                      8       II.     Jurisdiction and Statement of the Case . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
                      9       III.    Statement of Fact . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
                     10       IV.     Statement of Law
                     11               a. The Right to Keep and Bear Arms is a Fundamental . . . . . . . . . . . . . . . 5
                     12               b. Standard of Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
                     13               c. Summary Judgment Standards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
                     14       V.      Argument
                     15               a. WIC § 5250 Mental Health Hold is Unconstitutional. . . . . . . . . . . . . . . 7
                     16                         i. Probably Cause Evidentiary Standard is Unconstitutional . . . . .7
                     17                        ii. Plaintiffs Should have been Appointed Guardian/Conservator. . 7
                     18                       iii. Plaintiffs should have been Appointed Counsel. . . . . . . . . . . . . . .8
                     19                       iv. Plaintiffs Received Constitutionally Inadequate Notice . . . . . . . 9
                     20                        v. Inititial Hearings were Unconstitutional. . . . . . . . . . . . . . . . . . . . 9
                     21               b. Federal Govt Should be Estopped from Disqualifying Jane Roe 1 . . . . . 9
                     22               c. Traveling to New Jersey to Retore Rights is an Undue Burden . . . . . . 10
                     23               d. California’s WIC § 8103 Meets or Exceeds Federal Standards . . . . . . . 11
                     24               e. Court Must Adjudicate As-Applied Second Amendment Claim . . . . . . .21
                     25               f. The NICS Improvement Act of 2017 Violates Equal Protection . . . . . . 22
                     26       VI.     Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
                     27
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                                     ii
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                                           Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 3 of 29


                      1                                             Table of Authorities
                      2                                                FEDERAL CASES
                      3   Addington v. Texas, 441 U.S. 418 (1979) . . . . . . . . . . . . . . . . . . . . . . . . . .. . . 5, 7, 8, 22
                      4   Cooley v. Housing Auth. of City of Slidell, . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . 6
                      5           747 F.3d 295, 298 (5th Cir. 2014)
                      6   District of Columbia v. Heller, 554 U.S. 570 (2008) . . . . . . . . . . . . . . . . . . . . . . . . . .1, 5
                      7   Fair Housing Council of Riverside County, Inc. v. Riverside Two, . . . . . . . . . . . . . . . . 6
                      8           249 F.3d 1132 (9th Cir. 2001)
                      9   Gideon v. Wainwright, 372 U.S. 335 (1963) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
                     10   Green Mountain Realty Corp. v. Leonard, . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
                     11           750 F.3d 30, 38 (1st Cir. 2014)
                     12   Heller v. District of Columbia, 670 F.3d 1244, 1269 . . . . . . . . . . . . . . . . . . . . . . . . . . 22
                     13           (DC Circuit Court of Appeals, 2011)
                     14   In re Stern, 345 F.3d 1036, 1043 (9th Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
                     15   Keyes v. Lynch, 195 F. Supp. 3d 702, 721 (M.D. Pa. 2016) . . . . . . . . . . . .. . . . . . 10, 18
                     16   Mai v. United States, 952 F.3d 1106 (9th Cir. 2020) . . . . . . . . . . . . . . . .. . 5, 20, 21, 22
                     17   Mance v. Sessions, 896 F.3d 699 (5th Cir. 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
                     18   Marathon Mfg. Co., v. Enerite Prod. Corp., . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
                     19           767 F.2d 214 (5th Cir. 1985)
                     20   Matthews v. Eldridge, 424 U.S. 319 (1976) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 8, 9
                     21   McDonald v. City of Chicago, 561 U.S. 742 (2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
                     22   Parham v. J.R., 442 U.S. 584 (1979) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
                     23   Tyler v. Hillsdale County Sheriff’s Dept., . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
                     24           837 F.3d 678 (6th Cir. 2016)
                     25   United States v. Bean, 537 U.S. 71 (2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
                     26   United States v. Chovan, 735 F.3d 1127 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 21
                     27   United States v. Ramos, 39 F.3d 219 (9th Cir. 1994) . . . . . . . . . . . . . . . . . . . . . . . . . 19
                     28
                          Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292 (2016) . . . . . . . . . . . . . . . . . . 11
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                                iii
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                                    Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 4 of 29


                      1                                                       STATE CASES
                      2   People v. Mary H., 5 Cal.App.5th 246, . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19, 20
                      3            (5th Dist. Court of Appeal, 2016)
                      4
                      5                                       FEDERAL STATUTES AND RULES
                      6   18 U.S.C. § 921(a)(33)(B)(i)(II) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
                      7   18 U.S.C. § 922(g)(4) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 8, 10, 15
                      8   18 U.S.C. § 925(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
                      9   18 U.S.C. § 925A . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 15
                     10   28 U.S.C. §§ 1331, 1343, 2201, 2202 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
                     11   42 U.S.C. §§ 1983, 1988 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
                     12   27 CFR 478.144 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 12
                     13   Fed. R. Civ. Proc. 17(c)(2) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
                     14   Fed. R Civ. P. 56(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
                     15   NICS Improvement Act of 2007, . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim
                     16            Public Law 110-180, 121 STAT. 2559
                     17
                     18                                                    STATE STATUTES
                     19   Welfare and Institutions Code § 5250 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim
                     20   Welfare and Institutions Code § 5256.3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
                     21   Welfare and Institutions Code § 5256.4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
                     22   Welfare and Institutions Code § 5256.6 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 7
                     23   Welfare and Institutions Code § 8103 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim
                     24
                     25
                     26
                     27
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                                      iv
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                                            Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 5 of 29


                      1                      MEMORANDUM OF POINTS AND AUTHORITIES
                      2                                      I.     Introduction
                      3      This case does not challenge the policy that prohibits firearms to someone who is
                      4   gravely disabled, or who suffers a mental illness that endangers themselves or
                      5   others. As the Supreme Court noted: “[W]e do not undertake an exhaustive historical
                      6   analysis today of the full scope of the Second Amendment, nothing in our opinion
                      7   should be taken to cast doubt on longstanding prohibitions on the possession of
                      8   firearms by felons and the mentally ill, or laws forbidding the carrying of firearms in
                      9   sensitive places such as schools and government buildings, or laws imposing
                     10   conditions and qualifications on the commercial sale of arms.” District of Columbia v.
                     11   Heller, 554 U.S. 570, 626-27 (2008). (underline added)
                     12      This case undertakes a more granular analysis of the full scope of the Second
                     13   Amendment, as to when, and how, and for how long, someone can be excluded from
                     14   exercising the full rights of citizenship due to a mere allegation, or indeed a
                     15   diagnosis, after an adjudicated mental health hold. Both the federal defendants and
                     16   the state of California have laws that provide for the restoration of the “right to keep
                     17   and bear arms” after someone has been involuntarily detained on a mental health
                     18   hold. The federal scheme is called the NICS Improvement Act of 2007, Public Law
                     19   110-180, 121 STAT. 2559, it is codified at 34 U.S.C.§§ 40901-40941, and California’s
                     20   scheme is found in its Welfare and Institutions Code §§ 5250, 8103 et seq.
                     21      The inquiries that plaintiffs respectfully request in this case are:
                     22      (1) Were there adequate due process safeguards in place for the initial “hearing”
                     23   that adjudicate mental health holds? Hearings that not only deprives someone of
                     24   their liberty, but – as this case demonstrates – strips them of a fundamental right for
                     25   life? E.g., Was the person a minor at time of the “hearing”? Were they appointed a
                     26   guardian ad litem? Were they represented by counsel? Was there adequate notice
                     27   and opportunity to be heard? What evidentiary standards are necessary for
                     28   commitment? What appellate rights were afforded to the patient?
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                        1
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                   Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 6 of 29


                      1      (2) Assuming that fundamental due process fairness can be established for the
                      2   initial hearing, what process is necessary to restore someone’s civil rights once that
                      3   person’s mental health has been restored? E.g., If federal standards for a state court
                      4   hearing to restore rights is contingent on accepting federal grant money, does a state
                      5   retain the power under the Tenth Amendment to restore rights if they do not
                      6   participate in the grant program? If a state does not participate in a grant program,
                      7   but its state law restoration procedure is substantially identical to the federal grant
                      8   standards, does the refusal (by either sovereign) to recognize that equivalence – and
                      9   thus restore rights – violate the Second Amendment and/or Equal Protection?
                     10      (3) Should the federal defendants be estopped from classifying Jane Roe #1 as
                     11   subject to 18 U.S.C. § 922(g)(4), when it relied on her bearing arms as part of her
                     12   service in the United States Army?
                     13      (4) Can the federal defendants impose an undue burden on Jane Roe #1 to travel
                     14   to New Jersey to restore her firearm rights when she has no intent to relocate there
                     15   and cannot lawfully purchase a firearm in New Jersey, being a resident of California.
                     16   18 U.S.C. §§ 922(a)(3), 922(b)(3).
                     17                           II. Jurisdiction and Statement of the Case
                     18      This Court has subject matter jurisdiction pursuant to 18 U.S.C. § 925A, 28 U.S.C.
                     19   §§ 1331, 1343, 2201, 2202, and 42 U.S.C. §§ 1983, 1988.
                     20      There is still pending in this action, Defendants’ Motion to Dismiss Plaintiffs’ 10th
                     21   Amendment claims. (Docs 37, 38, 41, 42, 43)
                     22      Plaintiffs JANE ROE #2 (pending) and JOHN DOE #6 (Doc 59) have been
                     23   dismissed from this action by way of stipulation.
                     24                                      III.   Statement of Facts
                     25      Plaintiffs’ Statement of Undisputed Facts (PSUF) is set forth in a separate filing
                     26   and incorporated by reference herein.
                     27      All of the plaintiffs are currently being denied the right to own, possess, and
                     28   acquire firearms due to “adjudicated” mental health holds. [PSUF #1]
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                        2
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                        Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 7 of 29


                      1      All of the plaintiffs, except Jane Roe #1, were subjected to an “adjudicated” mental
                      2   health hold pursuant to California’s Welfare and Institutions Code [hereafter WIC] §
                      3   5250. John Doe #1 in 2011 [PSUF #8]. John Doe #2 in 2015. [PSUF #12] John Doe #3
                      4   in 2012. [PSUF #16] John Doe #4 in 1996. [PSUF #21] John Doe #5 in 2007. [PSUF
                      5   #28] Jane Roe #1 was placed on a mental health hold in New Jersey in 1988 or 1989.
                      6   [PSUF #2]
                      7      Plaintiffs Jane Roe #1 and John Doe #5 were minors at the time of their
                      8   “adjudicated” mental health hold and neither one of them was appointed a guardian
                      9   ad litem. [PSUF #2, #28, #29]
                     10      Plaintiffs Jane Roe #1, John Doe #3, John Doe #4, and John Doe #5 were not
                     11   appointed lawyers during their “hearings”, and John Doe #3 even specifically
                     12   requested appointment of counsel during his hearing. [PSUF #2, #17, #22, #29] John
                     13   Doe #3 specifically remembers being under the influence of psychotropic drugs
                     14   (administered by the hospital) that impaired his judgment and perception during his
                     15   “hearing.” [PSUF #17]
                     16      Plaintiffs John Doe #3, and John Doe #4 were not appointed a conservator during
                     17   their “hearings.” [PSUF #17, #22] Plaintiffs John Doe #3 and John Doe #4 were not
                     18   advised of their right to appeal the hearing to a Superior Court. [PSUF #17, #22]
                     19   Plaintiffs John Doe #4 and John Doe #5 were not advised that their hearing could
                     20   result in a lifetime prohibition on firearm rights. [PSUF #22, #29]
                     21      Plaintiffs John Doe #1 and John Doe #2 successfully petitioned a Superior Court
                     22   in California for relief from firearm disabilities under WIC § 8103 et seq. [PSUF #9,
                     23   #11, #13, #15]
                     24      John Doe #4 petitioned a Superior Court in California for relief under WIC § 8103,
                     25   but the Superior Court, denied the petition, stating: "[...] Motion for Relief of Firearm
                     26   Prohibition is DENIED. The Court cannot grant the requested relief the petition is
                     27   seeking. Prohibition period lapsed, 10/4/2001." In other words, the case was not
                     28   resolved on the merits because the Judge considered the matter mooted by operation
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                    3
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                  Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 8 of 29


                      1   of law. (i.e., the passage of time.) A true and correct copy of the order was provided to
                      2   the Defendants as part of discovery. [PSUF #24]
                      3      The evidentiary burden necessary to detain a person pursuant to WIC § 5250 and
                      4   thus also disqualify them from exercising a fundamental right for life -- is mere
                      5   probable cause. WIC § 5256.6. [PSUF #32]
                      6      None of the plaintiffs currently suffer from any disqualifying mental health
                      7   diagnosis. [PSUF #5, #10, #14, #19, #25, #29] Furthermore, but for the alleged
                      8   federal disability, the State of California would approve all plaintiffs for firearms
                      9   purchases. [PSUF #7, #11, #15, #20, #27, #31]
                     10      Superficially, it would appear that the Attorney General of California is not
                     11   contributing to the denial of plaintiffs’ rights, if not for the following reasons:
                     12   1. California’s statutory scheme for the initial commitment hearing violates due
                     13       process and principles of fundamental fairness by: (a) using a constitutionally
                     14       deficient burden of proof, (b) failing to provide attorneys, (c) failing to provide
                     15       guardian ad litem or conservator, (d) conducting hearings when respondents are
                     16       impaired, and (e) failing to provide adequate notice of appellate rights.
                     17   2. California’s continuing partnership with the federal government as a full Point of
                     18       Contact NICS state [PSUF #45, #46, #47, #48] is a cause in fact of denying
                     19       Plaintiffs’ rights to purchase firearms. E.g., the California Department of Justice
                     20       violates WIC § 8103(g)(4) by failing to “delete any reference to the prohibition
                     21       against firearms from [a] person’s state mental health firearms prohibition
                     22       system information” upon receipt of a court order restoring someone’s rights
                     23       under that code section. [PSUF #43, #44] This violation results in a denial of
                     24       rights to plaintiffs John Doe #1 and John Doe #2. [PSUF #9, #11, #13, #15]
                     25   3. California’s failure to challenge the federal government’s overreach by not
                     26       insisting that its WIC § 8103 et seq., scheme meets or exceeds the standard set
                     27       forth in the NCIS Improvement Act scheme for states that take the grant money,
                     28       amounts to a wholesale abandonment of the rights of California residents.
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                     4
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                     Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 9 of 29


                      1                                       IV. Statement of the Law
                      2                      A.    The Right to Keep and Bear Arms is Fundamental
                      3       The Second Amendment is a fundamental right fully applicable against the
                      4   federal government, District of Columbia v. Heller, 554 U.S. 570 (2008), and state
                      5   actors, even while engaged in a working partnership with the federal government.
                      6   McDonald v. City of Chicago, 561 U.S. 742 (2010). As noted above this right can be
                      7   altered, even suspended, if someone is competently found (both legally and medically)
                      8   to be mentally ill. Heller, at 626-27. Some Circuit Courts have already rendered
                      9   opinions about how and when this right can be restored once suspended. See Tyler v.
                     10   Hillsdale County Sheriff’s Dept., 837 F.3d 678 (6th Cir. 2016)(en banc), Cf., Mai v.
                     11   United States, 952 F.3d 1106 (9th Cir. 2020), reh’g denied at, 974 F.3d 1082.
                     12       That the Second Amendment is a fundamental right that is fully protected by the
                     13   due process clause’s concepts of ordered liberty, deeply rooted in this Nation’s history
                     14   and tradition is settled law. McDonald, Id. Civil commitment hearings related to
                     15   mental health are subject to a heightened standard of review, with clear and
                     16   convincing evidentiary standards. Addington v. Texas, 441 U.S. 418 (1979). A
                     17   procedural due process analysis that examines the nature of the process that is due,
                     18   must be congruent with the deprivation of the rights at stake. Matthews v. Eldridge,
                     19   424 U.S. 319 (1976).
                     20                                             B. Standard of Review
                     21       The law in this Circuit1 -- under a now familiar two-step analysis -- is that a
                     22   complete deprivation of Second Amendment rights is reviewed under strict scrutiny,
                     23   while lesser intrusions are reviewed under an intermediate scrutiny standard.
                     24   Under both inquiries the burden of producing admissible evidence and the burden of
                     25   persuasion is on the government. United States v. Chovan, 735 F.3d 1127 (9th Cir.
                     26   2013), pet. cert. denied, Chovan v. United States, 135 S.Ct. 187 (2014).
                     27
                     28   1 Which Plaintiffs concede this Court is bound by this circuit’s cases, but make (in some places) a good
 Donald Kilmer            faith argument for modification or refinement.
 Attorney at Law
14085 Silver Ridge                                                           5
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                             Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 10 of 29


                      1      Plaintiffs contend that for those claims which challenge the sufficiency of the
                      2   initial mental health commitments, that this Court must subject both sovereign’s
                      3   policies, practices, and evidence to strict scrutiny – and furthermore, that under that
                      4   standard the Plaintiffs are entitled to judgment as a matter of law.
                      5      Plaintiffs contend that for those claims which challenge the federal government’s
                      6   rejection of California’s restoration procedures, that this Court must also apply strict
                      7   scrutiny to the policies, practices, and evidence proffered by the federal government,
                      8   or – in the alternative – that if the Court applies intermediate scrutiny, that the
                      9   Plaintiffs are still entitled to judgment as a matter of law.
                     10                                   C. Summary Judgment Standards
                     11      Upon a showing that there is no genuine dispute of material fact as to particular
                     12   claim(s) or defense(s), the court may grant summary judgment in the party’s favor on
                     13   “each claim or defense – or party of each claim or defense – on which summary
                     14   judgment is sought.” Fed. R Civ. P. 56(a). Cross-motions for summary judgment
                     15   often may be encountered where the parties generally agree as to the facts but
                     16   disagree as to the conclusions to be drawn or their legal significance. Marathon Mfg.
                     17   Co., v. Enerite Prod. Corp. 767 F.2d 214 (5th Cir. 1985).
                     18      When cross-motions for summary judgment are filed on the same claim, the court
                     19   must consider evidence submitted in support of (and in opposition to) both motions
                     20   before ruling on either motion. Thus, a court ruling on one motion must consider
                     21   evidence submitted in support of the cross-motion in determining whether there is a
                     22   triable issue of fact, even if no formal opposition is filed. Fair Housing Council of
                     23   Riverside County, Inc. v. Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001).
                     24   However, the court must view each motion independently, viewing evidence and
                     25   inferences in the light most favorable to each nonmoving party in turn. Green
                     26   Mountain Realty Corp. v. Leonard, 750 F.3d 30, 38 (1st Cir. 2014); Cooley v.
                     27   Housing Auth. of City of Slidell, 747 F.3d 295, 298 (5th Cir. 2014).
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                     6
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                     Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 11 of 29


                      1                                             V. Argument
                      2               A. Adjudicated Mental Health Holds are Unconstitutional.
                      3      One question raised by Plaintiffs’ claims is whether the initial determination of
                      4   plaintiffs’ mental health status by their respective states’ processes were defective
                      5   under the Fifth (applicable to the federal government) and Fourteenth (applicable to
                      6   California) Amendments’ Due Process Clause.
                      7                  1. The Evidentiary Standard Should be Clear and Convincing.
                      8      The evidentiary standard for an involuntary mental health hold under WIC §
                      9   5250 is mere probable cause. WIC § 5256.6. That standard is constitutional
                     10   insufficient. The U.S. Supreme Court even rejected the higher preponderance
                     11   evidentiary standard with a finding that an the higher “clear and convincing”
                     12   standard was required to meet constitutionally valid due process standards.
                     13   Addington v. Texas, 441 U.S. 418, 432-433 (1979). The Court found that the
                     14   deprivation of the patient’s liberty interest was too strong to warrant a lesser
                     15   standard. Id., at 425. John Does #1 thru #5 (all California commitments) not only had
                     16   their liberty interest at stake, but their Second Amendment rights were (perhaps)
                     17   also subject to a lifetime disqualification based on an evidentiary standard that is
                     18   deficient under the Supreme Court’s holding in Addington.
                     19      On those grounds alone, this Court should find that John Does #1 thru #5 were
                     20   therefore not lawfully committed to an involuntary mental health hold, and therefore
                     21   not subject to 18 U.S.C. § 922(g)(4).
                     22        2. Plaintiffs should have been appointed Guardian ad Litem or Conservator.
                     23      “A minor or an incompetent person who does not have a duly appointed
                     24   representative may sue by a next friend or by a guardian ad litem. The court must
                     25   appoint a guardian ad litem—or issue another appropriate order—to protect a minor
                     26   or incompetent person who is unrepresented in an action.” Fed. R. Civ. Proc. 17(c)(2).
                     27      California’s parallel rule of civil procedure is found at California Code of Civil
                     28   Procedure § 372 et seq.
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                        7
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                   Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 12 of 29


                      1      The nature of a hearing to involuntarily commit someone for mental health
                      2   treatment compels – at minimum – that the hearing officer presiding over the
                      3   hearing make an inquiry as to whether a minor, or alleged incompetent adult, should
                      4   be appointed a guardian ad litem or conservator. The absence of any evidence that
                      5   this inquiry was even made for Jane Roe #1, John Doe #3, John Doe #4, and John
                      6   Doe #5, taints their hearings and calls into question whether they were afforded their
                      7   full due process rights. See generally: Addington v. Texas, 441 U.S. 418 (1979),
                      8   Matthews v. Eldridge, 424 U.S. 319 (1976), and Parham v. J.R., 442 U.S. 584 (1979).
                      9                         3. Plaintiffs Should have been Appointed Counsel.
                     10      Under federal law, persons are prohibited from possessing or receiving a firearm if
                     11   they (1) have been convicted of a felony; (2) are a fugitive from justice; (3) are an
                     12   unlawful user of or addicted to any controlled substance; (4) have been involuntarily
                     13   committed to a mental institution or judged to be mentally defective; (5) are aliens
                     14   illegally or unlawfully in the United States, or certain other aliens admitted under a
                     15   nonimmigrant visa; (6) have been dishonorably discharged from the military; (7) have
                     16   renounced their U.S. citizenship; (8) are under a qualifying domestic violence
                     17   restraining order; (9) have been convicted of a misdemeanor crime of domestic
                     18   violence. In addition, federal law prohibits persons under felony indictment from
                     19   receiving a firearm. See 18 U.S.C. § 922(g) and § 922(n).
                     20      For many of these disqualifications, the prohibited person’s “adjudication” could
                     21   be presumed to have included the right to counsel. [e.g., for a misdemeanor domestic
                     22   violence conviction to disqualify someone from exercising firearms rights, the person
                     23   must have been represented by counsel, or knowingly and intelligently waived that
                     24   right. 18 U.S.C. § 921(a)(33)(B)(i)(II)] There does not appear to be a counterpart to
                     25   this requirement, imposed by federal law, for a lifetime disqualification based on
                     26   involuntary commitment to a mental institution. 18 U.S.C. § 922(g)(4).
                     27      California does allow detainees to hire private counsel for a hearing under WIC §
                     28   5250. See: WIC § 5256.3, 5256.4. But, given the nature of the rights at stake: loss of
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                     8
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                   Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 13 of 29


                      1   liberty and loss of a fundamental right, the appointment should be automatic and at
                      2   the expense of the government, who is after all seeking the detention and
                      3   fundamental right revocation. See Gideon v. Wainwright, 372 U.S. 335 (1963).
                      4      Plaintiffs Jane Doe #1, John Doe #3, John Doe #4, and John Doe #5 were all
                      5   denied the right to counsel, as such their commitment hearings are constitutionally
                      6   invalid and must be set aside.
                      7                    4. Plaintiffs Received Constitutionally Inadequate Notice.
                      8      Again, because of the nature of an adjudicated mental health hold -- the
                      9   government is placing the detainee’s mental capacity at issue – the detainee’s
                     10   procedural due process rights are particularly vulnerable. Failure to provide notice of
                     11   appellate rights, or lifetime loss of firearm rights, or by conducting a hearing while a
                     12   detainee is under the influence of hospital administered, mind-altering drugs,
                     13   violates fundamental notions of fairness and due process. Matthews v. Eldridge, 424
                     14   U.S. 319 (1976). Plaintiffs Jane Roe #1, John Doe #3, John Doe #4, and John Doe #5
                     15   were all aggrieved by these procedural due process deficiencies.
                     16                      5. Conclusion: Initial Hearing for Mental Health Hold.
                     17      Through the NICS Improvement Action of 2007, the federal government imposes
                     18   standards for state restoration hearings, but apparently has no standards for the
                     19   hearings that can disqualify an otherwise law-abiding citizen, from exercising the
                     20   right to keep and bear arms in the first place. This lack of standards, and their
                     21   cumulative effect on plaintiffs Jane Roe #1, John Doe #3, John Doe #4, and John Doe
                     22   #5, compel a finding that their initial hearings that placed them on an involuntary
                     23   mental health hold, were constitutionally deficient and they are entitled to a finding,
                     24   as a matter of law, that they are no longer subject to a lifetime prohibition on the
                     25   right to keep and bear arms.
                     26     B. The Federal Govt Should be Estopped from Disqualifying Jane Roe #1.
                     27      Plaintiff Jane Roe #1 was “adjudicated” for a mental health hold when she was
                     28   minor, more than 30 years ago. [PSUF #2] She was honorably discharged from the
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                     9
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                   Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 14 of 29


                      1   U.S. Army. During her service she was awarded: Army Achievement Medal, Joint
                      2   Meritorious Unit Award, Army Good Conduct Medal, National Defense Service
                      3   Medal, and Army Service Ribbon. [PSUF #3] She received firearms training in the
                      4   United States Army and used various small arms while on active duty. The Army
                      5   was aware of Jane Roe #1’s “mental health” history during her enlistment. [PSUF #4]
                      6   Jane Roe #1 does not currently suffer from any disqualifying mental health
                      7   diagnosis. [PSUF #5]
                      8         In a case with remarkably similar facts to Jane Roe #1, the United States District
                      9   Court for the Middle District of Pennsylvania decided (in part) to restore Mr. Yox’s
                     10   firearm rights based on his prior military service. “That this dismissive treatment of
                     11   Mr. Yox's public service is ungracious is clear. But more importantly, Defendants
                     12   avoid addressing the clear irony of Mr. Yox's situation. It requires a suspension of
                     13   logic to believe that Mr. Yox is mentally stable enough to possess and use various
                     14   types of firearms in his professional capacity, including putting his life on the line for
                     15   his country while on active military duty, but is not mentally stable enough to
                     16   possess a firearm for self-protection in his home.” Keyes v. Lynch, 195 F. Supp. 3d
                     17   702, 721 (M.D. Pa. 2016).
                     18         The court went on to find that Mr. Yox had adequately and compellingly made out
                     19   an as-applied Second Amendment challenge to 18 U.S.C. § 922(g)(4). Id., at 722.
                     20         Recall that the State of California has already admitted that – but for – her 30
                     21   year old adjudicated mental health hold, Jane Roe #1 would be eligible to purchase a
                     22   firearm in California. This Court should render the same finding and disposition
                     23   made by the district court in the Keyes case on the claims made by Jane Roe #1.
                     24    C.     Traveling to New Jersey to Restore Rights would be an Undue Burden.
                     25         In one sense, Jane Roe #1 is luckier than her California adjudicated co-plaintiffs.
                     26   At least she has a last resort method for restoring her rights. The state where her
                     27   initial hearing for an involuntary mental health hold is New Jersey. New Jersey’s
                     28   state restoration program was deemed qualified in 2010 by the ATF. [PSUF #65].
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                     10
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                    Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 15 of 29


                      1        But should interstate travel and the expenditures of time and money be necessary
                      2   to exercise a fundamental right? If Jane Roe #1 was seeking to exercise a right to
                      3   reproductive services, the answer would be no. Whole Woman’s Health v. Hellerstedt,
                      4   136 S. Ct. 2292 (2016).
                      5        Furthermore, Jane Roe #1 is a resident of California now. She has no interest in
                      6   relocating to New Jersey. Furthermore, as a resident of California, she cannot
                      7   purchase a gun in New Jersey. Mance v. Sessions, 896 F.3d 699 (5th Cir. 2018), cert
                      8   denied, Mance v. Barr, 2020 U.S. Lexis 3179 (2020). Compelling her to undertake the
                      9   time, expense of interstate travel and hiring a lawyer to file an action in New Jersey
                     10   would be an undue burden.
                     11   D.    California’s Restoration Procedures Meet or Exceed Federal Standards.
                     12        California’s procedures for restoring rights after an adjudicated mental health
                     13   hold meet (or exceed) the federal government’s standards. Because the Plaintiffs law
                     14   abiding citizens and are being denied the core right to acquire a firearm, with no
                     15   mental health disabilities, the Court should apply strict scrutiny to any alleged
                     16   distinction between California’s restoration procedure under WIC § 8103(g) and the
                     17   NICS Improvement Act scheme. In applying strict scrutiny, the Court requires the
                     18   Government to prove its law “furthers a compelling interest and is narrowly tailored
                     19   to achieve that interest.” Citizens United v. FEC, 130 S. Ct. 876, 898 (2010)
                     20        There are at least four (4) ways for someone who is disqualified from exercising
                     21   firearms rights due to a mental health adjudication to have their rights restored:
                     22   1.) Federal law provides a means for the relief of firearms disabilities, however since
                     23   October 1992, ATF’s annual appropriation has prohibited the expending of any funds
                     24   to investigate or act upon applications for relief from Federal firearms disabilities
                     25   submitted by individuals. As long as this provision is included in current ATF
                     26   appropriations, the Bureau cannot act upon applications for relief from Federal
                     27   firearms disabilities submitted by individuals. 18 U.S.C. 925(c); 27 CFR 478.144. As
                     28   of the date of this motion, ATF’s budget remains disabled in this regard.
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                   11
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                   Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 16 of 29


                      1      Never-the-less, it is instructive to review the criteria for relief under these
                      2   statutes and regulations. The substantive hurdles for mental health holds are:
                      3           •Three letters of recommendation; 27 CFR 478.144(c)(1)
                      4           •Written consent to examine records; 27 CFR 478.144(c)(2)
                                  •In the case of an applicant who has been adjudicated a mental defective or
                      5            committed to a mental institution, a copy of the order of a court, board,
                      6            commission, or other lawful authority that made the adjudication or
                                   ordered the commitment, any petition that sought to have the applicant so
                      7
                                   adjudicated or committed, any medical records reflecting the reasons for
                      8            commitment and diagnoses of the applicant, and any court order or finding
                      9            of a court, board, commission, or other lawful authority showing the
                                   applicant’s discharge from commitment, restoration of mental competency
                     10
                                   and the restoration of rights; 27 CFR 478.144(c)(5)
                     11         • The Director may grant relief to an applicant if it is established to the
                     12            satisfaction of the Director that the circumstances regarding the disability,
                                   and the applicant’s record and reputation, are such that the applicant will
                     13            not be likely to act in a manner dangerous to public safety, and that the
                     14            granting of the relief would not be contrary to the public interest. 27 CFR
                                   478.144(d)
                     15
                                • In addition to meeting the requirements of paragraph (d) of this section, an
                     16            applicant who has been adjudicated a mental defective or committed to a
                     17            mental institution will not be granted relief unless the applicant was
                                   subsequently determined by a court, board, commission, or other lawful
                     18
                                   authority to have been restored to mental competency, to be no longer
                     19            suffering from a mental disorder, and to have had all rights restored. 27
                     20            CFR 478.144(c)(e)
                             The Supreme Court upheld a refusal by the federal government to implement 18
                     21
                          U.SC. § 925(c) in United States v. Bean, 537 U.S. 71 (2002). The Bean Court required
                     22
                          an actual adverse action on the application by the Bureau of Alcohol, Tobacco, and
                     23
                          Firearms is a prerequisite for judicial review under 18 U.S.C.S. § 925(c). Section §
                     24
                          925(c) requires an applicant, as a first step, to petition the Secretary of the Treasury
                     25
                          and establish to the Secretary's satisfaction that the applicant is eligible for relief.
                     26
                          The Secretary, in his discretion, may grant or deny the request based on broad
                     27
                          considerations. Only then, if the Secretary denies relief, may an applicant seek
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                    12
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                    Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 17 of 29


                      1   review in a district court. Holding that a failure by the agency to process an
                      2   application for relief, due to budget constraints imposed by Congress, was valid.
                      3      However, Bean was a pre-Heller and pre-McDonald case, which means the U.S.
                      4   Supreme Court did not take up the impact of this inaction by the federal government
                      5   on a party’s Second Amendment rights. Inferior courts are bound by the “mode of
                      6   analysis” of the most recent holdings by the Supreme Court. In re Stern, 345 F.3d
                      7   1036, 1043 (9th Cir. 2003). This court can, and should, order the ATF to consider
                      8   applications from disqualified persons for the purpose of restoring rights under 18
                      9   U.S.C. § 925(c), or deem any and all applications as denied and permit federally
                     10   disqualified applicants to make their case directly to a district court.
                     11   2.) A second avenue is for the prohibited person who resides in a state has
                     12   participated in the NICS Improvement Act of 2007 grant program and been certified
                     13   as having a “qualified” relief program [PSUF #55 thru #64], is that they may petition
                     14   their state court for relief. As of the date of this motion, California has chosen NOT
                     15   to participate in the NICS Improvement Act of 2007 grant program and is not
                     16   therefore listed as having a “qualified” relief program. [PSUF #53 and #54]
                     17      Never-the-less, it is instructive to review the nine criteria that permit an ATF
                     18   finding that 34 jurisdictions have qualified relief programs. [PSUF #55 thru #65]
                     19           1.) State law: The relief program has been established by state statute, or
                     20   administrative regulation or order pursuant to state law.
                     21           2.) Application: The relief program allows a person who has been formally

                     22   adjudicated as a “mental defective”1 or committed involuntarily to a mental

                     23   institution2 to apply or petition for relief from the Federal firearms prohibitions

                     24   (disabilities) imposed under 18 U.S.C. § 922 (d) (4) and (g) (4).
                                  3.) Lawful authority: A state court, board, commission, or other lawful
                     25
                          authority (per state law) considers the applicant’s petition for relief. The lawful
                     26
                          authority may only consider applications for relief due to mental health adjudications
                     27
                          or commitments that occurred in the applicant state.
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                   13
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                   Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 18 of 29


                      1           4.) Due process: The petition for relief is considered by the lawful authority in
                      2   accordance with principles of due process, as follows:
                      3           a. The applicant has the opportunity to submit his or her own

                      4           evidence to the lawful authority considering the relief application.

                      5           b. An independent decision maker—someone other than the individual who

                      6           gathered the evidence for the lawful authority acting on the application—
                                  reviews the evidence.
                      7
                                  c. A record of the matter is created and maintained for review.
                      8
                                  5.) Proper record: In determining whether to grant relief, the lawful authority
                      9
                          receives evidence concerning and considers the:
                     10
                                  a. Circumstances regarding the firearms disabilities imposed by 18
                     11
                                  U.S.C. § 922 (g)(4);
                     12
                                  b. Applicant’s record, which must include, at a minimum, the applicant’s
                     13
                                  mental health and criminal history records; and
                     14
                                  c. Applicant’s reputation, developed, at a minimum, through character witness
                     15
                                  statements, testimony, or other character evidence.
                     16           6.) Proper findings: In granting relief, the lawful authority issues findings
                     17   that:
                     18           a. The applicant will not be likely to act in a manner dangerous to public
                     19           safety; and
                     20           b. Granting the relief will not be contrary to the public interest.
                     21           7.) De novo judicial review of a denial: The state provides for the de novo
                     22   judicial review of relief application denials that includes the following principles:
                     23           a. If relief is denied, the applicant may petition the state court of

                     24           appropriate jurisdiction to review the denial, including the record of the

                     25           denying court, board, commission or other lawful authority.

                     26           b. In cases of denial by a lawful authority other than a state court, the
                                  reviewing court as the discretion to receive additional evidence necessary to
                     27
                                  conduct an adequate review.
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                     14
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                     Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 19 of 29


                      1           c. Judicial review is de novo in that the reviewing court may, but is not
                      2           required to, give deference to the decision of the lawful authority that denied
                      3           the application for relief.

                      4           8.) Required updates to state and federal records: Pursuant to § 102I of the

                      5   NIAA, the state, on being made aware that the basis under which the record was

                      6   made available does not apply, or no longer applies:
                                  a. Updates, corrects, modifies, or removes the record from any database that
                      7
                                  the federal or state government maintains and makes available to NICS,
                      8
                                  consistent with the rules pertaining to the database; and
                      9
                                  b. Notifies the Attorney General that such basis no longer applies so that the
                     10
                                  record system in which the record is maintained is kept up to date.
                     11
                                  9.) Recommended procedure: It is recommended (not required) that the state
                     12
                          have a written procedure (e.g., state law, regulation, or administrative order) to
                     13
                          address the update requirements.
                     14
                          3.) A third way to skin this cat is to petition a federal court under 18 U.S.C. § 925A
                     15
                          for a finding of an erroneous denial of a firearm purchase based on 18 U.S.C. § 922(g)
                     16
                          or § 922(n). This is one of the remedies that plaintiffs have sought in this instant
                     17
                          action. As argued above, plaintiffs contend that they have been erroneously
                     18
                          classified as prohibited due to the constitutional infirmities of their hearings.
                     19
                              But in addition to the lack of “due process” arguments, Plaintiffs John Doe #1 and
                     20
                          John Doe #2 have also averred that the California Department of Justice has made
                     21
                          an erroneous entry in California’s mental health prohibition information system.
                     22
                          [PSUF #42, #43, #44, #47, and #48.] Whether California is violating WIC § 8103(g)(4)
                     23
                          by refusing to transmit a clean record to the NICS system [PSUF #47] or the state is
                     24
                          failing to uphold its own laws in the face of federal overreach is a mystery that is at
                     25
                          the heart of this case.
                     26
                             Furthermore, it is not entirely clear, based on this record, that California should
                     27
                          not also transmit the same restoration or clearance for John Doe #3, John Doe #4,
                     28
                          and John Doe #5. California admits that all three of these plaintiffs are not
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                    15
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                   Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 20 of 29


                      1   prohibited under California law from acquiring or possessing firearms. [PSUF #20,
                      2   #27, #31] Now – California may be heard to make the argument that the federal
                      3   government does not accept restorations by operation of law (lapse of time), but that
                      4   is not entirely clear from the correspondence between the California Department of
                      5   Justice and the relevant federal agencies in 2008. [PSUF #49 thru #53]
                      6      The context for the series of emails between these NICS partners [PSUF #45 and
                      7   #46] seems to hinge on whether California will seek NICS Improvement Act grants
                      8   monies. The question posed by the California Department of Justice was:
                      9           5) If state law provides for a temporary loss of the right to possess firearms,
                     10           does the expiration of that temporary time period constitute a “restoration of
                     11           rights” that triggers the requirement that the state request that the record be
                     12           removed from the NICS database? [PSUF #49]
                     13   The response from the relevant federal agency was:
                     14           5.) The requirement to remove a record is triggered only if the person is no
                     15           longer subject to Federal firearms disabilities. If Federal firearms disabilities
                     16           are removed upon completion or expiration of a State temporary time period
                     17           (temporary loss of the right to possess a firearm under State law), i.e.,
                     18           restoration of core civil rights without firearms disabilities at the time of
                     19           restoration, then that record should be removed from NICS. [PSUF #50]
                     20   A follow up question from the California Department of Justice asked:
                     21           “[S]pecificially about our mental health statutes.        If I understand your
                     22           correctly, this has a major impact on us. Whereas individuals in the NICS
                     23           database because they were “mental defectives” used be in the index for life,
                     24           not they must be removed from NICS when they [sic] state disability (5 years)
                     25           expires. We will mull this information over and get back to you next week.”
                     26           [PSUF #51]
                     27   The reply:
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                      16
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                       Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 21 of 29


                      1           “[P]erhaps our e-mail was confusing.      The only change with respect to
                      2           Federal firearms disability imposed due to adjudications as a mental
                      3           defective or committed to a mental institution with regard to the States is if
                      4           the State has granted “relief” under a qualifying relief from disabilities
                      5           program that considers a person’s record and reputation and has de novo
                      6           judicial review. This is distinguished from a procedure by which the disability
                      7           expires after a period of time. Perhaps we can have a conference call next
                      8           week.” [PSUF #52]
                      9   One more equivocal remark:
                     10           “That clears it up a bit, but we would love to talk.” [PSUF #53]
                     11   After that, the federal government closed the inquiry when it became clear that
                     12   California would not be pursuing NICS Improvement Act grant monies. [PSUF #54]
                     13       All of this invites the question: If the nine criteria mandated by the NICS
                     14   Improvement ACT are only applicable if the jurisdiction requests NIIA money, does
                     15   that leave in place a state’s residual restoration procedures promulgated under that
                     16   States’ reserved powers under the Tenth Amendment, if that particular state
                     17   declines to participate in the grant program? Especially given that the federal
                     18   government is relying on a state adjudicated disqualification in the first place. (?)
                     19      The minor premise missing from this inquiry is whether California’s WIC § 5250
                     20   is a temporary suspension? Comparing consequences and restoration procedures of
                     21   California’s adjudicated hold under § 5250 – WIC § 8103(g) [PSUF #33 thru #38] to
                     22   its unadjudicated hold under WIC § 5150 – WIC § 8103(f). [PSUF #39 thru #43] Both
                     23   provisions impose only a temporary five (5) year suspension of firearms rights. See:
                     24   People v. Mary H., 5 Cal.App.5th 246 (5th Dist. Court of Appeal, 2016) (classifying
                     25   five-year suspension of right to keep and bear arms as “lengthy, but temporary”) Id.,
                     26   at 257. Contrast that with California’s imposition of a lifetime disqualification for a
                     27   second unadjudicated mental health hold if it takes place within one year of the first
                     28   one. WIC § 8103(f)(1)(B). [PSUF #34]
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                     17
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                      Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 22 of 29


                      1       California knows how to affirmatively impose a lifetime ban for mental health
                      2   findings. Permitting the State to hide behind a dubious interpretation of federal law
                      3   is what makes plaintiffs’ as-applied Second Amendment challenge viable and
                      4   ultimately a winning argument.
                      5   4.) The fourth labyrinth that plaintiffs can negotiate is to mimic the plan of attack
                      6   from Keyes v. Lynch, 195 F. Supp. 3d 702 (M.D. Pa. 2016). The plaintiffs in that case
                      7   faced the same circumstances as plaintiffs herein. They had obtained state relief
                      8   from firearm prohibitions, yet the federal government insisted that Mr. Keyes and
                      9   Mr. Yox remained prohibited under federal law. Furthermore, at the time the Keyes
                     10   case was adjudicated, Pennsylvania’s restoration procedure was not ATF qualified
                     11   under the NICS Improvement Act of 2007.2 The parallels to this case are uncanny.
                     12       And while plaintiffs herein bring this action under 18 U.S.C. § 925A, they hereby
                     13   also request that this Court consider their claims under “the Administrative
                     14   Procedures Act (APA), 5 U.S.C. § 551 et seq., which generally authorizes review of
                     15   agency action “unlawfully withheld” or “otherwise not in accordance with law.” Id. At
                     16   § 706(1) and 2(A).” Keyes at 710.
                     17       The Keyes court continued its analysis by comparing the existing Pennsylvania
                     18   restoration scheme with the criteria for a qualified program under the NICS
                     19   Improvement Act. The Court found that the Pennsylvania law lacked the necessary
                     20   language requiring that “granting of relief would not [be] contrary to the public
                     21   interest.” At which point the Keyes Court found that the Pennsylvania law did not
                     22   comport with the language from the NICS Improvement Act of 2007.
                     23       California’s WIC § 8103(g) similarly lacks the exact statutory language that
                     24   “granting relief would not be contrary to the public interest.” However, California
                     25   Appellate Courts have interpreted WIC 8103 et seq., as:
                     26
                     27
                          2 Pennsylvania’s program had been approved in 2019. See Declaration of Counsel, Exhibit H.c., titled
                     28   NICS Improvement Amendments Act of 2007 List of States with Qualified 922(d)4/(g)(4) Relief
 Donald Kilmer            Programs.
 Attorney at Law
14085 Silver Ridge                                                        18
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                          Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 23 of 29


                      1               Balanced against the individual's temporary loss of the right
                      2           to possess firearms is the state's strong interest in protecting
                                  society from the potential misuse of firearms by a mentally
                      3           unstable person. (Rupf [v. Yan (2000)] 85 Cal.App.4th [411,] 423 [102
                      4           Cal. Rptr. 2d 157] [noting that it is ‘not unreasonable to conclude there is
                                  a significant risk that a mentally unstable gun owner will harm himself
                      5
                                  or others with the weapon’]; see Heller, supra, 554 U.S. at p. 626 … ;
                      6           McDonald, supra, 561 U.S. at p. [786].) Section 8103 (and its
                      7           counterpart § 8102, which permits confiscation of firearms) are
                                  preventative in design; the fundamental purpose is to protect
                      8
                                  ‘firearm owners and the public from the consequences of firearm
                      9           possession by people whose mental state endangers themselves
                     10           or others.’ (People v. One Ruger .22-Caliber Pistol (2000) 84 Cal.App.4th
                                  310, 315 [100 Cal.Rptr.2d 780].) These protective statutes ‘limit the
                     11           availability of handguns to persons with a history of mental disturbance
                     12           … to protect those persons or others in the event their judgment or mental
                                  balance remains or again becomes impaired.’ (Rupf, supra, 85
                     13
                                  Cal.App.4th at p. 424.)
                     14
                     15                                             People v. Mary H., 5 Cal.App.5th 246, 258
                                                                    5th Dist. Court of Appeal, (2016)
                     16                                             [underline and bold added]
                     17
                             The emphasized text is an authoritative interpretation of WIC § 8103 et seq., that
                     18
                          substitutes for the NICS Improvement Act of 2007 language that state restoration
                     19
                     20   procedures weigh the “public interest.” A state court’s interpretation of its own
                     21   statutes is binding on federal courts unless the law is inconsistent with the federal
                     22
                          constitution. United States v. Ramos, 39 F.3d 219, 220 (9th Cir. 1994).
                     23
                     24      The defendants should be put their proof and present evidence of a compelling

                     25   government interest that mandates a distinction between California’s restoration
                     26
                          procedure under WIC § 8103 et seq., and the NICS Improvement Act of 2007, with or
                     27
                          without California participating in grant program.
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                          19
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                          Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 24 of 29


                      1      The recent Ninth Circuit opinion in Mai v. United States, 952 F.3d 1106 (9th Cir.
                      2
                          2020) finding the State of Washington’s restoration program deficient can be
                      3
                          distinguished, because California standards are more stringent than Washington’s
                      4
                      5   and probably more stringent than the federal standards.

                      6      Washington required that the person “no longer presents a substantial danger to
                      7
                          himself or herself, or the public.” By contrast, the federal standard requires a
                      8
                          determination that “the person will not be likely to act in a manner dangerous to
                      9
                     10   public safety.” In other words, Washington’s standard was “substantial danger” as

                     11   contrasted with the federal standard of mere “danger.”
                     12
                             California’s law beats both standards and requires a finding that the individual
                     13
                          “would be likely to use firearms in a safe and lawful manner.” This is broader than a
                     14
                     15   mere finding that the person no longer poses a danger. And given California’s
                     16   notoriously strict gun control laws, compliance with which is mandated by a Superior
                     17
                          Court’s finding under § 8103(g)(4), a “safe and lawful” standard is “heads and
                     18
                     19   shoulders” above a merely “not dangerous” standard.

                     20      Nor is California’s unique terminology somehow vague or ambiguous. California
                     21
                          itself has already construed this standard. In a challenge to Welfare and Institutions
                     22
                          Code § 8103, a court of appeals rejected a claim that “the phrase “would not be likely
                     23
                     24   to use firearms in a safe and lawful manner” is so vague as to allow arbitrary and

                     25   discriminatory enforcement.” People v. Mary H. (2016) 5 Cal.App.5th 246.
                     26
                             The rest of the nine criteria mandated by the NICS Improvement Act of 2007 are
                     27
                          easily met by California’s WIC § 8103(g) statute.
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                  20
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                  Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 25 of 29


                      1      Assuming arguendo the Court does not find WIC 8103(g) substantially similar to
                      2
                          the NICS Improvement Act criteria, this court should still follow the road map of the
                      3
                          Keyes Court and then conduct the same Second Amendment constitutional as-applied
                      4
                      5   analysis if the Court finds that plaintiffs have no statutory relief available to them.

                      6       E. Without a Statutory Remedy, This Court Must Conduct an As-
                      7                    Applied Second Amendment Analysis.

                      8
                             If this Court cannot find a way to grant the plaintiffs the relief, they seek using
                      9
                          the arguments set forth above, then is must turn to a pure Second Amendment, as-
                     10
                     11   applied challenge to their circumstances. The lead case in this Circuit is still United

                     12   States v. Chovan, 735 F.3d 1127 (9th Cir. 2013), pet. cert. denied, Chovan v. United
                     13
                          States, 135 S.Ct. 187 (2014). Chovan’s now familiar two-step inquiry is to (1) ask
                     14
                          whether the challenged law burdens conduct protected by the Second Amendment,
                     15
                     16   and (2) if so, to apply an appropriate level of scrutiny. Id., 1136.

                     17      In Mai v. United States, 952 F.3d 1106 (9th Cir. 2020), the court took up a similar
                     18
                          challenge that considered the deficiencies of Washington state’s restoration
                     19
                          procedure and the lack of statutory remedy under 18 U.S.C. § 925(c), and remarkably
                     20
                     21   came to the conclusions that while residents of 34 other states and jurisdictions can
                     22   apply to have their rights restored after an adjudicated mental health hold, but that
                     23
                          residents of Washington must rely on the whim of its legislature to draft a new
                     24
                     25   statute and apply for a NCIS grant, or wait upon the whim of Congress to fund §

                     26   925(c). Id., at 1120-21. Not-with-standing the superficial treatment of fundamental
                     27
                          rights, the Mai Court did propose to use an intermediate standard of review. Id.,
                     28
 Donald Kilmer            1115.
 Attorney at Law
14085 Silver Ridge                                                    21
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                    Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 26 of 29


                      1      The window left open for plaintiffs in Mai, is: “[§ 922(g)(4)] applies only to those
                      2
                          who were found, through procedures satisfying due process.” Id., 1121. (emphasis
                      3
                          added) As noted above, there were several due process deficiencies presented by the
                      4
                      5   plaintiffs regarding their hearings, and at least one crucial statutory flaw that

                      6   undermines WIC § 5250 hearings – namely the use of a probable cause evidentiary
                      7
                          standard, that deprives someone of their liberty and the right to keep and bear arms.
                      8
                          And as noted above, Addington v. Texas, 441 U.S. 418 (1979) compels a different
                      9
                     10   outcome for the plaintiffs in this case, as the Supreme Court has already balanced

                     11   the interests and found any evidentiary standard less than “clear and convincing” to
                     12
                          be constitutionally infirm.
                     13
                             To preserve the record, Plaintiffs also make a good faith argument to the effect
                     14
                     15   that Mai v. United States, 952 F.2d 1106 (9th Cir. 2020) was wrongly decided and
                     16   ought to be overturned. Furthermore, Plaintiffs similarly aver that Chovan v. United
                     17
                          States, 735 F.3d 1127 (9th Cir. 2013) was similarly wrongly decided and that the
                     18
                     19   court should apply either a strict scrutiny test or a history/text/tradition approach to

                     20   adjudicating the claims of law-abiding citizens seeking to restore their rights after an
                     21
                          adjudicated mental health hold. See e.g., Heller v. District of Columbia, 670 F.3d
                     22
                          1244, 1269 (DC Circuit Court of Appeals, 2011), Kavanaugh, Dissenting.
                     23
                     24          F.    The NICS Improvement Act of 2017 Violates Equal Protection

                     25      The Supreme Court applies strict scrutiny to legislation that impinges on a
                     26
                          fundamental right. Clark v. Jeter, 486 U.S. 456, 461 (1988) (“classifications affecting
                     27
                          fundamental rights are given the most exacting scrutiny” …).
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                   22
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                   Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 27 of 29


                      1      In this case, the NICS Improvement Act grant process has captured 34 other
                      2
                          states with a promise of money, in exchange for that jurisdiction adopting the
                      3
                          talismanic language of the federal government to restore rights. But can a federal
                      4
                      5   statutory scheme coupled with the neglect of an individuals’ state, result in the loss

                      6   of a fundamental right? If California sits on its hands because it prefers the policy of
                      7
                          a lifetime prohibition, but hasn’t the political will to enact their own, are California
                      8
                          residents just out of luck? Would that same standard be applied to voting rights?
                      9
                     10   Marriage laws? Abortion rights? Not likely. The right to keep and bear arms is not a

                     11   second-class right, subject to an entirely different body of rules than the other Bill of
                     12
                          Rights. McDonald v. City of Chicago, 561 U.S. 742 (2010).
                     13
                                                                    VI. CONCLUSION
                     14
                     15      The result obtained in Mai v. United States, is unsatisfactory. But this case is
                     16   different. A right without a remedy is not just broken jurisprudence, it is broken
                     17
                          hearted indifference.
                     18
                     19               In District of Columbia v. Heller, 554 U.S. 570 (2008), this Court could
                                  find “no other enumerated constitutional right whose core protection has
                     20           been subjected to a freestanding "interest-balancing" approach.” Id., at
                     21           634, regardless of who performs the balancing test. The very enumeration
                                  of the right takes out of the hands of government—even the Third Branch
                     22
                                  of Government—the power to decide on a case-by-case basis whether the
                     23           right is really worth insisting upon. A constitutional guarantee subject to
                     24           future judges’ assessments of its usefulness is no constitutional guarantee
                                  at all. Constitutional rights are enshrined with the scope they were
                     25
                                  understood to have when the people adopted them, whether or not future
                     26           legislatures or (yes) even future judges think that scope too broad.
                     27
                                                                        Heller, 554 U.S. at 634.
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                        23
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                        Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 28 of 29


                      1      Many of the Circuit Courts are now openly contemptuous of the SECOND
                      2
                          AMENDMENT and firearm owners in general. This has been well documented and
                      3
                          noted by sitting justices and other courts. See, e.g., Peruta v. California, 137 S. Ct.
                      4
                      5   1995, 1997, 1999 (2017) (Thomas, J., dissenting from denial of cert.) (“The approach

                      6   taken by the en banc court is indefensible, and the petition raises important
                      7
                          questions that this Court should address.”; “The Court’s decision to deny certiorari in
                      8
                          this case reflects a distressing trend: the treatment of the Second Amendment as a
                      9
                     10   disfavored right.”); Voisine v. United States, 136 S. Ct. 2272, 2291 (2016) (Thomas, J.,

                     11   dissenting) (“We treat no other constitutional right so cavalierly”); Friedman v.
                     12
                          Highland Park, 136 S. Ct. 447 (2015) (Thomas, J., dissenting from denial of
                     13
                          certiorari) (“Because noncompliance with our Second Amendment precedents
                     14
                     15   warrants this Court’s attention as much as any of our precedents, I would grant
                     16   certiorari in this case.”); cf. Caetano v. Massachusetts, 136 S. Ct. 1027 (2016) (GVR of
                     17
                          State court opinion that gave essentially no respect to this Court’s decision in Heller);
                     18
                     19   id. at 1030, 1033 (Alito, J., concurring) (“Although the Supreme Judicial Court [of

                     20   Massachusetts] professed to apply Heller, each step of its analysis defied Heller’s
                     21
                          reasoning.”; “The lower court’s ill treatment of Heller cannot stand.”); Silveira v.
                     22
                          Lockyer, 328 F.3d 567, 568-69 (2003) (Kozinski, J., dissenting from the denial of re-
                     23
                     24   hearing en banc) (“It is wrong to use some constitutional provisions as spring-boards

                     25   for major social change while treating others like senile relatives to be cooped up in a
                     26
                          nursing home until they quit annoying us. * * * Expanding some to gargantuan
                     27
                          proportions while discarding others like a crumpled gum wrapper is not faithfully
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge                                                   24
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                   Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 63 Filed 03/22/21 Page 29 of 29


                      1   applying the Constitution; it’s using our power as federal judges to constitutionalize
                      2
                          our personal preferences.”), cert. denied, 540 U.S. 1046 (2003).
                      3
                             The shabby treatment of Second Amendment by the circuit courts is now inspiring
                      4
                      5   a contraction of other constitutional rights that are linked to keeping and bearing

                      6   arms. This Court must emphatically reject that line of reasoning.
                      7
                             This Court can and should find that a mere probable cause evidentiary standard
                      8
                          in a WIC § 5250 hearing is insufficient to protect fundamental rights, where the
                      9
                     10   hearing might result in barring someone from exercising a fundamental for the rest

                     11   of their life. This Court can and should hold its own evidentiary hearing into the
                     12
                          mental competence of each plaintiff by finding that the federal government’s refusal
                     13
                          to fund § 925(c) is a de facto denial of a right, especially for people who live in
                     14
                     15   California and can’t get their rights restored in any other way.
                     16      This Court can and should order the California Department of Justice to transmit
                     17
                          the restoration notices of John Doe #1 and John Doe #2 to the NICS system, and let
                     18
                     19   the federal government document its refusal, rather than relying on a shell game

                     20   between the defendants. This Court can and should find that the federal defendants
                     21
                          are estopped from disqualifying Jane Roe #1 from owning a gun when she used one in
                     22
                          service to her country. This Court can and should find that CA’s restoration
                     23
                     24   procedure is safe and protects the public’s interest and subject any government

                     25   claims to the contrary to heightened scrutiny.
                     26
                          Respectfully Submitted on March 22, 2021.
                     27
                          /s/ Donald Kilmer,
                     28
 Donald Kilmer
                          Attorney for Plaintiffs
 Attorney at Law
14085 Silver Ridge                                                    25
Road, Caldwell, ID
Vc: 408/264-8489          Plaintiffs’ Motion for Summary Judgment                    Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
